Citation Nr: 1612385	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  14-05 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected coronary artery disease, currently rated as 60 percent disabling effective May 9, 2000, 30 percent disabling effective May 10, 2005, and 10 percent disabling effective July 12, 2011.    

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969, with service in the Republic of Vietnam.  His decorations include the Combat Infantry Badge and the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination for his heart disability in June 2014.  However, the RO has not issued a supplemental statement of the case addressing this VA examination.  

During the February 2016 Board hearing, the Veteran testified that his heart disability is worsening.  He further stated that he passes out once or twice a month and that he most recently passed out a couple of weeks ago.  In light of the Veteran's statements regarding his worsening condition, the Board finds that a remand is warranted in order to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his heart disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Moreover, given the length of the appeal period, the examination report should also contain a retrospective medical opinion addressing the severity of the Veteran's heart disability since May 9, 2000.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).
  
Also during the Board hearing, the Veteran stated that he cannot work due to his service-connected heart disability.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, in light of Rice, the issue of entitlement to a TDIU is before the Board.  As the issue of entitlement to a higher rating for heart disability and entitlement to TDIU are intertwined, the TDIU claim must be remanded as well.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran appropriate VCAA notice for a claim of entitlement to TDIU.

2.  Obtain pertinent outstanding records of VA treatment dated after June 2011 and associate them with the record.  

3.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include pertinent outstanding private treatment records from Drs. Porat, Kumar, and Blount, as well as records from St. Joseph Medical.  

4.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the severity of his heart disability and the impact of the Veteran's service-connected heart disability on his ability to secure or follow substantially gainful occupation.  Such information may include his pay stubs, wage information, and amount of hours worked per week.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his coronary artery disease since May 2000.  

All necessary tests and studies should be conducted. 

The examiner should describe all pertinent symptomatology, including but not limited to: 

(a) whether there is congestive heart failure (and the number of episodes in each of the past years); 

(b) the workload (in METs) at which dyspnea, fatigue, angina, dizziness, or syncope results; 

(c) percentage of ejection fraction; 

(d) whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; and 

(e) whether continuous medication is required.  

The examination report should assess the severity of the Veteran's heart disability since May 2000.  The examiner should consider the October 2012 notation of ejection fraction of 48 percent, the November 2012 operative report, and the June 2014 VA examination report notation of 5-7 METS.  

The examiner should also discuss the Veteran's contention that he passes out once or twice per month.  See Hearing Transcript. 

The examiner should then discuss the impact of the Veteran's service-connected heart disability on his ability to work.  The examiner should identify any limitations imposed by the Veteran's service-connected heart disability.  

6.  Then readjudicate the appeal.  In doing so, the RO must consider the evidence submitted since the December 2013 statement of the case, including the June 2014 VA examination report.  The RO should also consider whether a temporary total rating is appropriate for the Veteran's November 2012 heart surgery.  If action remains adverse, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




